United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.G., Appellant
and
U.S. POSTAL SERVICE, MERRIFIELD
PROCESSING & DISTRIBUTION CENTER,
Merrifield, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0736
Issued: December 20, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 20, 2021 appellant filed a timely appeal from a March 23, 2021 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case. 2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the March 23, 2021 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish a lower back
condition causally related to the accepted January 29, 2021 employment incident.
FACTUAL HISTORY
On February 11, 2021 appellant, then a 48-year-old mail processing clerk, filed a traumatic
injury claim (Form CA-1) alleging that on January 29, 2021 she injured her lower back when
lifting trays while in the performance of duty. On the reverse side of the claim form, the employing
establishment acknowledged that she was injured in the performance of duty. Appellant stopped
work on January 29, 2021.
In a February 9, 2021 medical report, Dr. Nori Buising, Board-certified in family medicine,
indicated that appellant injured her back while moving parcels. She diagnosed sciatica of the left
side associated with a disorder of the lumbosacral spine and referred appellant to orthopedic
surgery for further evaluation. In a medical note of even date, Dr. Buising opined that appellant
should remain off work until February 13, 2021 and only perform desk work upon her return.
In a February 9, 2021 duty status report (Form CA-17), Dr. Buising noted that appellant
experienced pain in her back when lifting letter trays on January 29, 2021 and submitted work
restrictions for her to follow.
On February 11, 2021 the employing establishment controverted appellant’s claim,
asserting that she submitted medical evidence that suggested that she had a preexisting condition
and that there were inconsistencies in her description of how her injury occurre d.
In a development letter dated February 12, 2021, OWCP informed appellant of the
deficiencies of her claim and advised her of the factual and medical evidence necessary to establish
her claim. It provided a factual questionnaire for her completion. OWCP afforded appellant 30
days to provide the necessary information.
In a February 15, 2021 medical report, Lisa J. Siddall, a nurse practitioner, ordered physical
therapy to treat appellant’s diagnosed degenerative lumbar disc and lumbar radicular pain. In a
medical note of even date, she recommended that appellant only perform light-duty work.
On March 1, 2021 the employing establishment submitted a copy of an offer of modified
assignment (limited duty), consisting of manually casing letters for six hours per day, sitting,
simple grasping, and no lifting over three pounds.
In a March 15, 2021 medical report, Ms. Siddall evaluated appellant for lumbar pain that
began on January 29, 2021. She diagnosed degenerative lumbar disc and lumbar radicular pain
and referred her to physical therapy. In a Form CA-17 of even date, Ms. Siddall reiterated her
diagnoses and also provided work restrictions for appellant.
By decision dated March 23, 2021, OWCP denied appellant’s traumatic injury claim,
finding that the medical evidence of record was insufficient to establish a diagnosed medical
condition causally related to the accepted January 29, 2021 employment incident.
2

LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, 3 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury. 4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease. 5
To determine if an employee has sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Fact of injury
consists of two components that must be considered in conjunction with one another. The first
component is whether the employee actually experienced the employment incident that allegedly
occurred.6 The second component is whether the employment incident caused a personal injury.7
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue. 8 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factor(s) must be based on a
complete factual and medical background.9 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and mu st be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and appellant’s
specific employment factor(s). 10
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a lumbar
condition causally related to the accepted January 29, 2021 employment incident.
Dr. Buising, in her February 9, 2021 medical report, indicated that appellant injured her
back while moving parcels and diagnosed sciatica of the left side associated with a disorder of the
lumbar spine. However, she failed to explain, with rationale, how the accepted employment
3

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
4

L.S., Docket No. 19-1769 (issued July 10, 2020); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

5

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

B.P., Docket No. 16-1549 (issued January 18, 2017); Elaine Pendleton, 40 ECAB 1143 (1989).

7

M.H., Docket No. 18-1737 (issued March 13, 2019); John J. Carlone, 41 ECAB 354 (1989).

8

T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB 238 (1996).

9

M.V., Docket No. 18-0884 (issued December 28, 2018).

10

B.C., Docket No. 20-0221 (issued July 10, 2020); Leslie C. Moore, 52 ECAB 132 (2000).

3

incident either caused or contributed to her diagnosed lumbar con dition. The Board has held that
a medical opinion should offer a medically-sound and rationalized explanation by the physician of
how the specific employment incident physiologically caused or aggravated the diagnosed
conditions.11 For this reason, Dr. Buising’s February 9, 2021 medical report is insufficient to meet
appellant’s burden of proof.
In her February 9, 2021 Form CA-17, Dr. Buising noted that appellant experienced pain in
her back when lifting letter trays on January 29, 2021. The Board has held, however, that pain is
a symptom and not a compensable medical diagnosis. 12 Moreover, Dr. Buising did not offer an
opinion on causal relationship. The Board has held that medical evidence that does not offer an
opinion regarding the cause of an employee’s condition is of no probative value on the issue of
causal relationship. 13 The Form CA-17 is, therefore, insufficient to establish appellant’s claim.
The remaining medical evidence consists of medical reports and notes signed by a nurse
practitioner. However, certain healthcare providers such as physician assistants, nurse
practitioners, and physical therapists are not considered physicians as defined under FECA. 14
Consequently, this evidence will not suffice for purposes of establishing entitlement to FECA
benefits.15
As the medical evidence of record is insufficient to establish causal relationship between a
lumbar condition and the accepted January 29, 2021 employment incident, the Board finds that
she has not met her burden of proof.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a lumbar
condition causally related to the accepted January 29, 2021 employment incident.

11

J.D., Docket No. 19-1953 (issued January 11, 2021); see K.W., Docket No. 19-1906 (issued April 1, 2020).

12

See S.L., Docket No. 19-1536 (issued June 26, 2020); D.Y., Docket No. 20-0112 (issued June 25, 2020).

13

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

Section 8101(2) provides that physician “includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by State law,”
5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t). See also Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.3a(1) (January 2013); M.F., Docket No. 19-1573 (issued March 16, 2020); N.B., Docket
No. 19-0221 (issued July 15, 2019); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as
physician assistants, nurses, and physical therapists are not competent to render a medical opinion under FECA).
14

15

See M.C., Docket No. 19-1074 (issued June 12, 2020) (nurse practitioners are not considered physicians under
FECA).

4

ORDER
IT IS HEREBY ORDERED THAT the March 23, 2021 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 20, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

